Citation Nr: 1402509	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 



REPRESENTATION

Appellant represented by:	Robert Nye, Attorney


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1951 to August 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was scheduled to testify before the Board at a hearing at the RO in June 2013 in connection with this appeal.  In a June 2013 communication, the Veteran asked to have the hearing cancelled.  Therefore, his hearing request is considered to have been withdrawn.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Board regrets the delay, but finds that additional development is required before the Veteran's claim for entitlement to service connection for a bilateral hearing loss disability can be decided. 

The Veteran has asserted that he experiences a bilateral hearing loss disability as a result of his active service.  Specifically, he claims that while en route to being separated from active service on June 1, 1953, his ear drums were perforated when the aircraft he was on ran into turbulence, flipped, and rapidly descended.  The Veteran stated that his hearing has been affected since that time and that he has sought treatment for over twenty years at the VA West Haven Medical Center in Connecticut, where he was told that he had scar tissue on his ear drums.  The Veteran stated that he never experienced hearing problems prior to that incident.  

The Veteran has also submitted a statement from private physician, in which the audiologist stated that the veteran experienced hearing loss, as based on multiple examinations, and that the hearing loss was related to the Veteran's active service and the incident on the airplane in service.  

The Board notes that none of the Veteran's service medical records are available for review.  A formal finding of unavailability was issued in March 2009.  

The Board also notes that no current audiology examinations are currently associated with the Veteran's claim file, providing no basis for evaluation whether the Veteran currently experiences bilateral hearing loss.  The only audiological examination results available in the claim file from 2005 from the Georgia Hearing Institute and show raw data, which has not been interpreted in a way that would allow the Board to use it for adjudication purposes.  Therefore, the Veteran should be scheduled for a VA audiological examination to determine the status of his bilateral hearing loss disability.   

In addition, current treatment records should be obtained before a decision is rendered with regard to the above issues.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Request the Veteran to identify and provide authorization for VA to obtain medical records from any non-VA health care providers for the treatment of for bilateral hearing loss.  Request those records and associate them with the claims file.

2.  Obtain all pertinent VA medical records, not yet associated with the claims file, including records from the West Haven, Connecticut VA Medical Center.

3.  Schedule the Veteran for a VA examination for hearing loss.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any bilateral hearing loss disability is related to service, including any in-service acoustic trauma, taking into account the Veteran's medical, occupational, and recreational history since service, and his claim of continuing symptoms since service.  The examiner should also interpret the raw data from the August 2005 Georgia Ear Institute hearing examination results found in the Veteran's claim file. 

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



